Russell, J.
McMillan sued the City of Abbeville, to recover rent of a building owned by him, and which had been rented from him by the board of education of the city and used as a dormitory in connection with the school system. The rent sought to be recovered was for the use of the building during portions of the years 1907 and 1908. The case was tried hv the judge, without a jury, on an agreed statement of facts, in which it is admitted that the city had levied and collected for school purposes, during 1907 and 1908, a tax of one half of one per cent, each year on all taxable property, and had turned the fund over to the hoard of education, which had expended all of said fund for school purposes before the present suit was died.
Many nice questions of law are presented for decision, hut it appears, from the facts stated above and from the decision of the Supreme Court in the ease of Appling v. Abbeville, 136 Ga. 772 (72 S. E. 31), that no recovery can be had against the city.

Judgment reversed.